Citation Nr: 1117893	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-44 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected seizure disorder, currently evaluated 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.

In July 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At the July 2010 hearing, the Veteran submitted additional medical evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010). 

The Veteran has implied an inability to retain employment due to his service-connected disabilities, in particular, his service-connected seizure disorder.  See the July 2010 Board hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is necessary.

FINDINGS OF FACT

The Veteran's seizure disorder is manifested by break-through grand mal tonic clonic seizures which occur one to two times per month.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for the Veteran's seizure disorder have been met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased rating for service-connected seizure disorder, currently evaluated 10 percent disabling.

The Veteran seeks entitlement to an increased rating for his service-connected seizure disorder.  As indicated above, the issue of entitlement to TDIU will be addressed in the Remand portion of this decision.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision as to the seizure disorder.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  
A VCAA notice letter was sent to the Veteran regarding his increased rating claim in October 2008.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting the claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

In the October 2008 letter, the Veteran also received notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that in rendering its October 2009 statement of the case (SOC), the RO indicated that it had relied upon VA treatment records dating from October 29, 2008 to September 8, 2009.  Although these treatment records have not been associated with the claims folder, as will be explained below, the Board finds that the evidence is sufficient to allow for a full grant of the benefit sought on appeal.  

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, testified at a videoconference hearing before the undersigned.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).
A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Schedular criteria

Diagnostic Codes 8910 (grand mal epilepsy) provides a 100 percent evaluation for 12 major seizures during the preceding year; an 80 percent evaluation is warranted for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year; a 60 percent evaluation is warranted for 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year; and a 40 percent evaluation is warranted for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 (2010).

Note (1): A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2): A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a (2010).

Analysis

The Veteran seeks a disability rating in excess of the currently assigned 10 percent for his service-connected seizure disorder.  As was described above, under 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2010), in order to warrant a 100 percent evaluation, the evidence must show that the Veteran has 12 major seizures during the preceding year; an 80 percent evaluation is warranted for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year; a 60 percent evaluation is warranted for 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year; and a 40 percent evaluation is warranted for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria.  

The Veteran was afforded an examination with Dr. C. H. in December 2008 which addressed the current severity of his service-connected seizure disorder.  Dr. C.H. reported that the Veteran experienced severe grand mal tonic clonic seizures at a frequency of one to two per month.  Dr. C.H. further indicated that the Veteran is unable to drive as a result of his seizures and that the Veteran's seizures are caused by reading.  See the report of Dr. C.H. dated December 2008.

The December 2008 examination report from Dr. C.H. appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history and reported symptomatology.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The report is consistent with the Veteran's testimony at the July 2010 Board hearing at which time he testified under oath that he experienced approximately twenty-four major seizures in the past two years despite an increase in medication.  See the July 2010 Board hearing transcript, pgs. ?.

The Board has no reason to disbelieve the Veteran's testimony or his statements to Dr. C.H., as his reports of seizure disorder have been consistent throughout the appeal period.  Additionally, the Veteran's seizure symptomatology is well-documented in his VA treatment records which show that he experiences "breakthrough seizures once a month" that include periods of unconsciousness.  See the VA treatment records dated April 2009, October 2009, December 2009, and February 2010.

Accordingly, considering the evidence of record in its entirety, the Board finds that the overall level of the Veteran's seizure disorder symptomatology most closely approximates that which warrants the assignment of a 100 percent rating under Diagnostic Code 8910.  Accordingly, a 100 percent rating is assigned.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The RO determined the date of claim to be September 30, 2008.  Therefore, pursuant to Hart the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration [September 30, 2007 to the present].

There is nothing in the medical evidence which shows that the Veteran's seizure disorder symptomatology has appreciably changed during the appeal period.  The VA treatment records and the Veteran's own testimony indicate that the Veteran's seizures have remained relatively stable.  The Board therefore finds that the 100 percent disability ratings may be assigned for the service-connected seizure disorder from September 30, 2007 to the present.
Conclusion

In summary, for reasons and bases expressed above, it is the Board's decision that a 100 percent disability rating is assigned for the Veteran's service-connected seizure disorder.  The appeal is allowed.


ORDER

An increased disability rating of 100 percent is granted for the service-connected seizure disorder, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claim on appeal must be remanded for further development.  

2.  Entitlement to TDIU.

As described in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.  Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his recent claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Moreover, in reviewing the evidence of record, the Board observes that at no time during this appeal has the Veteran been provided a VA examination that adequately discusses the cumulative effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  In light of the foregoing, a VA examination is necessary to determine whether the Veteran's service-connected disabilities, either singularly or jointly, render him unemployable.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. VBA should schedule the Veteran for a TDIU examination with a medical professional, with appropriate expertise.  The VA claims folder and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims folder has been reviewed.  Any tests and studies are to be conducted.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Additionally, in rendering the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  A report of the VA examination with the requisite medical opinion should be associated with the VA claims folder.  

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claim should then be readjudicated.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


